IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN MATTHIAS WATSON, III,                             No. 70075
                Petitioner,
                vs.
                THE STATE OF NEVADA,
                Respondent.                                            FILED
                                                                        MAY 0 9 2016




                                      ORDER DENYING PETITION
                            This is a pro se petition for a writ of habeas corpus. Petitioner
                challenges this court's opinion affirming his judgment of conviction,'
                contends that his trial and appellate counsel provided ineffective
                assistance, and complains about counsel who has been appointed to
                represent him in his postconviction proceeding pending in the district
                court. Without deciding upon the merits of any claims raised in the
                documents submitted in this matter, we decline to exercise our original
                jurisdiction. Petitioner's claims challenging the validity of his judgment of
                conviction must be raised in a postconviction petition for a writ of habeas




                      'Watson v. State, 130 Nev., Adv. Op. 76, 335 P.3d 157 (2014).




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                 corpus filed in the district court in the first instance. 2 NRS 34.724(2)(b);
                 NRS 34.738(1); NRAP 22. Accordingly, we
                             ORDER the petition DENIED.




                                                                                            J.
                                                             Saitta


                                                                                            J.




                 cc: John Matthias Watson, III
                       Law Office of Kristina Wildeveld
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       We express no opinion as to whether petitioner could meet the
                       2
                 procedural requirements of NRS chapter 34.




SUPREME COURT
      OF
   NEVADA
                                                       2
(0) 1947A 4E/0